Citation Nr: 1333202	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in Vietnam from August 1968 to August 1969.  Commendations and awards include a Combat Infantryman Badge.

This appeal is before the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision dated in August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed.

Service connection is in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling and diabetes mellitus, rated as 20 percent disabling.  The Veteran's combined rating is 80 percent.  The Veteran meets the percentage standards set forth in 38 C.F.R. § 4.16(a) (2013).  See generally, 38 C.F.R. § 4.16 (2013).  The record remains unclear however as to whether his service-connected disabilities render him unemployable.

During the pendency of the appeal and in the June 2013 Appellant's Brief, the Veteran's representative asserts that the Veteran's PTSD symptoms have increased in severity and that the August 2009 VA examination report is inadequate for evaluative purposes.  

Indeed, the Veteran was last examined in August 2009.  It is also acknowledged that while the examiner opined that "from the perspective of [the Veteran's] symptoms of PTSD exclusively, [he] appears capable of being gainfully employed . . .," the Veteran's diabetes mellitus disease was not considered in assessing the Veteran's employability.  Given the staleness of the August 2009 VA examination findings and the incompleteness of the report, a contemporaneous examination is needed to properly adjudicate the Veteran's appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The record also reflects that the Veteran continues to receive medical treatment for PTSD.  However, Pensacola VA Outpatient Treatment Center (VAOPC) records associated with the claims file are only dated through March 2010.  In addition, the Veteran reported that he has received treatment from the Pensacola Vet Center.  Records from this facility are not included in the claim file.  Because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made, additional development is needed.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional information that may help substantiate his claim (i.e., evidence of marginal employment, Social Security Administration records, etc.).  Also request that he identify all (VA and non-VA) providers of medical treatment and/or evaluation of his service-connected PTSD and diabetes mellitus.

2.  Obtain all identified medical reports, not already of record, including Pensacola VAOPC treatment reports from March 2010 to the present and any progress notes or counseling reports from the Pensacola Vet Center.  For any private medical reports identified, request from the Veteran any authorization needed to obtain such records. 

3.  Then, arrange for the Veteran to undergo VA PTSD and diabetes mellitus examinations.  The entire claims file must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should show consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner(s) must identify the existence and severity of all current manifestations of the Veteran's service-connected PTSD and diabetes mellitus.  

The examiner(s) must also identify the limitations resulting from each of the Veteran's service-connected disabilities and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a single service-connected disability or a combination of service-connected disabilities, renders the Veteran unable to obtain and maintain substantially gainful employment consistent with his education and industrial background and without consideration of his nonservice-connected disabilities or age.

The examiner(s) must set forth all examination findings, along with the complete rationale for the conclusions reached. 

4.  Ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


